Citation Nr: 0939070	
Decision Date: 10/15/09    Archive Date: 10/28/09

DOCKET NO.  07-13 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a compensable rating for degenerative disc 
disease (DDD) of the lumbar spine, L4-5 and L5-S1, prior to 
December 4, 2006.

2.  Entitlement to a rating in excess of 10 percent for DDD 
of the lumbar spine, L4-5 and L5-S1, since December 4, 2006.

3.  Entitlement to a compensable rating for right elbow 
epicondylitis, prior to October 31, 2006.

4.  Entitlement to a rating in excess of 10 percent for right 
elbow epicondylitis, since October 31, 2006.

5.  Entitlement to a compensable rating for residuals of a 
right hand laceration, fourth and fifth fingers.

6.  Entitlement to a compensable rating for prostatitis.

7.  Entitlement to a rating in excess of 20 percent for 
Peyronie's disease.

8.  Entitlement to service connection for left knee pain.

9.  Entitlement to service connection for bilateral shin 
splints.

10.  Entitlement to service connection for hemorrhoids.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel


INTRODUCTION

The Veteran was separated from active duty in September 2005 
with over 20 years of service.  

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from rating decisions of the Department of Veterans 
Affairs (VA), Regional Office (RO) in Jackson, Mississippi.  
The Veteran testified before the undersigned Veterans Law 
Judge in July 2009. A transcript of the hearing is of record.  

The Board notes that the Veteran appears to have additionally 
raised earlier effective date (EED) claims in June 2009 with 
respect to the back and right elbow claims.  At this 
juncture, the determination as to effective dates is 
premature, as these are both initial rating determinations 
and the entire rating periods are on appeal. As such, the 
Board will not address the EED issue within the confines of 
this decision.

Additionally, an August 2008 VA examination report notes that 
the Veteran has now been diagnosed with ulnar neuropathy. The 
diagnosis appears to suggest a relationship between this 
disorder and the Veteran's service-connected right elbow 
epicondylitis.  However, a claim for service connection for 
ulnar neuropathy has not been previously adjudicated by the 
RO. Therefore, it is referred to the RO for further 
consideration. 

The issues of increased ratings for a lumbar spine disability 
and right hand laceration, as well as service connection for 
a left knee disorder and hemorrhoids are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  Prior to October 31, 2006, right elbow epicondylitis was 
manifested by subjective complaints of pain without 
limitation of motion or functional impairment.

2.  Since October 31, 2006, right elbow epicondylitis has 
been manifested by subjective complaints of pain; objective 
findings include limited flexion to no worse than 130 
degrees, with normal extension. 

3.  Throughout the rating period on appeal, prostatitis has 
not been manifested by any voiding dysfunction and has not 
caused urinary tract infections.
 
4.  Prior to the promulgation of a decision in the appeal, 
the Veteran withdrew the appeal for entitlement to a rating 
in excess of 20 percent for Peyronie's disease.

5.  Shin splints were not demonstrated during service; 
bilateral shin splints were not identified until May 2006 and 
are unrelated to service.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for right elbow 
epicondylitis were not met prior to October 31, 2006.  38 
U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 
4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 
5019-5206 (2009).

2.  The criteria for a rating in excess of 10 percent for 
right elbow epicondylitis have not been met since October 31, 
2006.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 
4.6, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, DCs 5019-5206 
(2009).

3.  The criteria for entitlement to a compensable rating for 
prostatitis have not been met. 38 U.S.C.A. §§ 1155, 5103(a), 
5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 4.40, 4.45, 4.59, 4.115b, DC 7527 (2009).

4.   The criteria for withdrawal of a substantive appeal on 
the issue of entitlement to a rating in excess of 20 percent 
for Peyronie's disease have been met.  38 U.S.C.A. 
§§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 
20.204 (2009).

5.  Bilateral shin splints were not incurred in or aggravated 
by active service. 38 U.S.C.A. §§ 1110, 1111, 1131, 1132, 
5103(a), 5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  

Indeed, the Federal Circuit has held that the Board must 
review the entire record, but does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  Therefore, the Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to each claim.  

Withdrawn Claim

With respect to the claim for an increased rating for 
Peyronie's Disease, under 38 U.S.C.A. § 7105, the Board may 
dismiss any appeal which fails to allege specific error of 
fact or law in the determination being appealed. A 
Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision. 38 C.F.R. § 20.202 
(2009). Withdrawal may be made by the appellant or by his 
authorized representative. 38 C.F.R. § 20.204 (2009).

In this case, in July 2009, the Veteran offered sworn 
testimony clearly indicating his wish to withdraw his appeal 
for the issue of entitlement to a rating in excess of 20 
percent for Peyronie's disease. Specifically, the following 
exchange took place:

CHAIRMAN: . . . There was also an 
additional issue which is increased 
rating for Peyronie's disease . . . [The 
Veteran] has indicated that he's 
satisfied with 20 percent for that 
disorder and is going to withdraw it. Is 
that correct?

VETERAN:  That is correct ma'am yes.

CHAIRMAN:  All right, okay so we'll 
withdraw that one for the record.  

The Veteran has withdrawn his appeal regarding this issue 
and, hence, there remain no allegations of error of fact or 
law for appellate consideration. Accordingly, the Board does 
not have jurisdiction to review this appeal and it is 
dismissed.

Increased Rating Claims

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2009).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2009).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2009).  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the Veteran.  38 C.F.R. § 4.3 (2009). 

The Board acknowledges that in evaluating musculoskeletal 
disabilities, consideration must be given to additional 
functional limitation due to factors such as pain, weakness, 
fatigability, and incoordination.  See 38 C.F.R. §§ 4.40 and 
4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  The 
Court has held that diagnostic codes predicated on limitation 
of motion do not prohibit consideration of a higher rating 
based on functional loss due to pain on use or due to flare-
ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See Johnson v. 
Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).  

VA regulations require that a finding of dysfunction due to 
pain must be supported by, among other things, adequate 
pathology.  38 C.F.R. § 4.40 ("functional loss due to pain 
is to be rated at the same level as the functional loss when 
flexion is impeded"); see Schafrath v. Derwinski, 1 Vet. 
App. 589, 592 (1993).  A VA General Counsel opinion has also 
held that DC 5293, intervertebral disc syndrome, involved 
loss of range of motion and that consideration of 38 C.F.R. 
§§ 4.40 and 4.45 was applicable.  See VAOPGCPREC 37-97.

At the outset, the Veteran is appealing the initial 
disability ratings assigned for right elbow epicondylitis and 
prostatitis.  As such, the claims require consideration of 
the entire time period involved, and contemplate staged 
ratings where warranted.  See Fenderson v. West, 12 Vet. App. 
119 (1999). 

Right Elbow Epicondylitis

Prior to October 31, 2006

Service connection for right elbow epicondylitis was 
initially granted in a June 2006 rating decision. Prior to 
October 31, 2006, the Veteran's right elbow disability was 
rated as noncompensable pursuant to DCs  5019-5206. As an 
initial matter, the Board notes that the Veteran is right-
hand dominant so the ratings will be considered for his 
"major" elbow. 

Further, under 38 C.F.R. § 4.71a, Plate I, the normal range 
of motion for the elbow is from full extension at zero 
degrees to 145 degrees flexion.  Additionally, in evaluating 
musculoskeletal disabilities, the Board must also consider 
additional functional limitation due to factors such as pain, 
weakness, fatigability, and incoordination. See 38 C.F.R. §§ 
4.40, 4.45, DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).

In order to be assigned a higher rating, the evidence must 
show the following:

*	elbow ankylosis in favorable angle between 90 and 70 
degrees (40 percent under DC 5205);
*	limitation of motion characterized by forearm flexion 
limited to 100 degrees (10 percent under DC 5206); 
*	limitation of motion characterized by forearm extension 
limited to 45 or 60 degrees (10 percent under DC 5207);
*	joint fracture with marked cubitus varus or cubitus 
valgus deformity or with ununited fracture of the head 
of the radius (20 percent under DC 5209).

A May 2006 VA examination revealed normal range of motion in 
the Veteran's right elbow joint. There was no unusual 
deformity, pain, swelling or tenderness noted. An X-ray taken 
at that time indicated normal findings in his right elbow. He 
was diagnosed with right elbow arthralgia, with no 
significant symptoms. Arthralgia is defined as joint pain. 
Dorland's Illustrated Medical Dictionary, 152 (31st ed., 
2007). An August 2006 private treatment note indicated 
complaints of right elbow pain. 

The findings detailed above do not support a compensable 
rating for the Veteran's right elbow epicondylitis.  Based on 
his May 2006 VA examination, normal range of motion was 
demonstrated and X-rays of the elbow revealed normal 
findings. However, the Board notes that, in rating 
musculoskeletal disabilities, it is appropriate to consider 
additional limitation of function due to factors such as 
pain, weakness, incoordination and fatigability.  See 38 
C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 
206-07 (1995). 

The Board acknowledges that at his May 2006 VA examination, 
the Veteran complained of right elbow pain, especially when 
he uses his elbow constantly for any activity.  However, as 
previously discussed, range of motion testing was normal. 
Further no pain was noted at that time.  Although elbow pain 
was additionally noted in August 2006, no range of motion 
testing was completed.  Additionally, as an X-ray of his 
right elbow was normal, a higher rating under DC 5209 is not 
for application.

The Board therefore concludes that the level of disability 
manifested by the Veteran's right elbow disability is 
adequately reflected in the currently assigned non-
compensable disability evaluation, prior to October 31, 2006.

Since October 31, 2006

With respect to the claim for the period since October 31, 
2006, the Veteran's right elbow disability is rated at 10 
percent disabling pursuant to DCs 5019-5206.  In order to be 
assigned a higher rating, the evidence must show the 
following:

*	elbow ankylosis in favorable angle between 90 and 70 
degrees (40 percent under DC 5205);
*	limitation of motion characterized by forearm flexion 
limited to 90 degrees (20 percent under DC 5206); 
*	limitation of motion characterized by forearm extension 
limited to 75 degrees (20 percent under DC 5207);
*	joint fracture with marked cubitus varus or cubitus 
valgus deformity or with ununited fracture of the head 
of the radius (20 percent under DC 5209).

First, ankylosis, defined as a fixation of the joint, has not 
been shown. For example, an August 2008 VA examination 
revealed 0 degrees of extension and 0 to 130 degrees of 
flexion.  As significant range of motion has been 
demonstrated, the Board finds that the evidence of record 
does not demonstrate that there is ankylosis of the Veteran's 
right elbow. Thus, the evidence does not support a higher 
rating under DC 5205.

The Board notes that at his August 2008 VA examination, the 
Veteran reported a history of pain in his right elbow. He 
additionally indicated that he had had multiple steroid 
injections with the most recent occurring six months prior.  
He reported pain with increased use, such as with typing.  
Despite these complaints of pain, as previously mentioned 
above, range of motion testing at this examination revealed 0 
degrees of extension and 0 to 130 degrees of flexion.  

The examiner noted no swelling or deformities of the right 
elbow, but did note full supination and pronation. Pain was 
only noted at the endpoint of flexion, there was no other 
pain reported on motion. Further, there was no additional 
limitation of motion after repetitive motion.  Other private 
treatment records note complaints of right elbow pain; 
however, range of motion testing was not provided. 

Based on the above, the evidence does not support an 
increased rating under DCs 5206 or 5207, since October 31, 
2006.  Indeed, flexion was not limited to 90 degrees and 
extension was not limited to 75 degrees. Moreover, while 
acknowledging the Veteran's complaints of right elbow pain, 
there is no showing of additional functional limitation such 
as to enable a finding that his disability picture is most 
nearly approximated by the next-higher 20 percent evaluation.  
Therefore, a rating in excess of 10 percent is not warranted.

Finally, with respect to a higher rating under DC 5209, the 
Board notes that a January 2008 private X-ray indicated no 
fractures or dislocations of the right elbow.  An August 2008 
VA X-ray additionally noted no acute fracture or dislocation 
of the Veteran's right elbow. As such, a higher rating under 
this DC is not warranted. 

The Board therefore concludes that the level of disability 
manifested by the Veteran's right elbow disability is 
adequately reflected in the currently assigned 10 percent 
disability evaluation, since October 31, 2006.

Prostatitis

Throughout the rating period on appeal, the Veteran is 
assigned a noncompensable evaluation for prostatitis pursuant 
to DC 7527.  Under the provisions of DC 7527, concerning 
prostate gland injuries, infections, hypertrophy and 
postoperative residuals, the rater is instructed to evaluate 
as voiding dysfunction or urinary tract infection, whichever 
is predominant.

Under the schedular criteria for voiding dysfunction, a 20 
percent evaluation is warranted where the evidence 
demonstrates urinary incontinence that requires the wearing 
of absorbent materials which must be changed less than 2 
times per day. 38 C.F.R. § 4.115a (2009).  With respect to 
urinary tract infections, the schedular criteria indicates 
that a 10 percent rating is warranted for long-term drug 
therapy, 1-2 hospitalization per year and/or the requirement 
of intermittent intensive management. 
	
At his May 2006 VA examination, the Veteran complained of 
frequency of urination. He was diagnosed with an asymptomatic 
mildly enlarged prostate. At his July 2009 BVA hearing, he 
indicated that he had last been treated for this disorder 
during active duty service. 

At his August 2008 VA examination, he indicated that he had 
been treated with antibiotics in service for this disorder. 
He reported no current recurrence or symptoms. The Veteran 
reported a little post urinating dribbling but indicated that 
he did not have to wear any pads, and did not have any 
significant incontinence. Further, he was under no medication 
for his urinary tract and had had no hospitalizations for 
urinary tract disease. Upon examination, his prostate was 
within normal limits. He was diagnosed with episodic 
prostatitis with no recurrence since 2005. 

As there is no evidence of any voiding dysfunction, which 
requires the wearing of absorbent materials, a compensable 
evaluation is not warranted on this basis. Additionally, the 
evidence does not demonstrate any symptoms comparable with 
that of a urinary tract infection.  Accordingly, a higher 
rating is not warranted on those bases.  There are no other 
relevant diagnostic codes for consideration.  As such, the 
appeal is denied.

Additional Considerations

With respect all the increased rating claims, the Board has 
also considered the Veteran's statements that his 
disabilities are worse.  In rendering a decision on appeal, 
the Board must analyze the credibility and probative value of 
the evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant.  
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); 
Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
him through his senses. Layno, 6 Vet. App. at 470.  He is 
not, however, competent to identify a specific level of 
disability of these disorders-according to the appropriate 
diagnostic codes.

Such competent evidence-concerning the nature and extent of 
the Veteran's right elbow epicondylitis and prostatitis 
disabilities-have been provided by the medical personnel who 
have examined him during the current appeal and who have 
rendered pertinent opinions in conjunction with the 
evaluations.  The medical findings (as provided in the 
examination reports) directly address the criteria under 
which this disability is evaluated.  

As such, the Board finds these records to be more probative 
than the Veteran's subjective evidence of complaints of 
increased symptomatology.  See Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991) (interest in the outcome of a proceeding 
may affect the credibility of testimony).  In sum, after a 
careful review of the evidence of record, the Board finds 
that the benefit of the doubt rule is not applicable and the 
appeals are denied.

The Board has further considered whether referral under the 
provisions of 38 C.F.R. § 3.321(b)(1)(2009) is warranted.  
However, the weight of evidence does not reflect that the 
Veteran's right elbow epicondylitis or prostatitis have 
caused marked interference with employment (i.e., beyond that 
already contemplated in the assigned evaluation) or 
necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable. 

At his August 2008 VA examination, the examiner noted that 
the Veteran worked at a VA medical center and that, although 
he had to adapt his way of doing things at times, his right 
elbow did not keep him from performing his job duties.  
Moreover, he denied at both his August 2008 VA examination 
and his July 2009 BVA hearing that he was currently 
experiencing symptomatology associated with prostatitis.  
Hence, referral for consideration of an extra-schedular 
evaluation is not warranted.

Service Connection for Bilateral Shin Splints

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2009).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2009).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2009).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

	Service connection may only be granted for a current 
disability; when a claimed condition is not shown, there may 
be no grant of service connection.  See 38 U.S.C.A. § 1110 
(West 2002); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) 
(Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability).  "In the absence of proof of 
a present disability there can be no valid claim."  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

	In considering in-service incurrence, the Board initially 
notes that the service treatment records do not indicate 
complaints of, treatment for, or diagnoses related to 
bilateral shin splints or any symptoms reasonably attributed 
thereto. As such, a chronic bilateral shin splints disorder 
was not noted in service.

	Post-service evidence reflects a reported history of shin 
splints but no symptoms attributed to the disorder for many 
months after discharge.  At the time of the hearing before 
the Board, the Veteran reflected that he had had problems 
with his left knee and shin splints for 10 years, dating an 
onset to 1999.  In the May 2006 VA examination, he reported a 
history of shin splints since 2005.  However, the physical 
examination revealed no shin splint symptomatology.  
	
	Additional outpatient treatment records reflect on-going 
complaints related to other claims but a report of shin 
splints only by history.  In February 2008, more than 21/2 
years after discharge, the Veteran sought treatment for pain 
in the shins.  A physical examination revealed bilateral 
tender medial tibia with no swelling or bruising.  He was 
diagnosed with shin splints and given medication.  This is 
the first confirmed medical evidence of shin splints.
	
	In addition to the absence of documented post-service 
symptomatology related to his shin splints for more than two 
years after discharge, the evidence includes the Veteran's 
statements and sworn testimony asserting continuity of 
symptoms.  The Board acknowledges that lay evidence 
concerning continuity of symptoms after service, if credible, 
is ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  
	
	In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
him through his senses.  Layno, 6 Vet. App. at 470.   He has 
indicated that he continued to experience symptoms relating 
to bilateral shin splints since his discharge from the 
service.  
	
	In determining whether statements submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  The Board is not required to accept an appellant's 
uncorroborated account of his active service experiences.  
Wood v. Derwinski, 1 Vet. App. 190 (1991).  
	In this case, the Board finds that the Veteran's reported 
history of continued symptomatology since active service, 
while competent, is nonetheless not credible.  
	
	In this case, the Board emphasizes the multi-year gap between 
discharge from active duty service (September 2005) and 
initial symptoms related to bilateral shin splints in 
February 2008 (more than 2 years).  See Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence 
of medical complaints for condition can be considered as a 
factor in resolving claim); see also Mense v. Derwinski, 1 
Vet. App. 354, 356 (1991) (affirming Board's denial of 
service connection where veteran failed to account for 
lengthy time period between service and initial symptoms of 
disability).
	
	Moreover, the Veteran dates onset of symptoms to different 
times.  Specifically, he reflected problems with shin splints 
for more than 10 years at the hearing in 2009, reported an 
onset of 2005 to the VA examiner, but made no mention of shin 
splints in multiple outpatient treatment records until 2008.  
Madden v. Gober, 125 F.3d 1477, 1481 (Board entitled to 
discount the credibility of evidence in light of its own 
inherent characteristics and its relationship to other items 
of evidence).
	
	The Board has weighed the Veteran's statements as to 
continuity of symptomatology and finds his current 
recollections and statements made in connection with a claim 
for benefits to be of lesser probative value.  See Pond v. 
West, 12 Vet. App. 341 (1999) (although Board must take into 
consideration the Veteran's statements, it may consider 
whether self-interest may be a factor in making such 
statements).  Therefore, continuity has not here been 
established, either through the competent evidence or through 
his statements.

Next, service connection may be granted when the evidence 
establishes a medical nexus between active duty service and 
current complaints.  In this case, the Board finds that the 
weight of the competent evidence does not attribute the 
Veteran's bilateral shin splints to active duty, despite his 
contentions to the contrary.    Specifically, no medical 
professional has established a relationship between the 
Veteran's current bilateral shin splints and active duty.  
	
The Board has also considered the Veteran's statements and 
sworn testimony asserting a nexus between his currently-
diagnosed disorder and active duty service.  While the Board 
reiterates that he is competent to report symptoms as they 
come to him through his senses, bilateral shin splints is not 
the type of disorder that a lay person can provide competent 
evidence on questions of etiology or diagnosis.  

Such competent evidence has been provided by the medical 
personnel who have examined the Veteran during the current 
appeal and by service records obtained and associated with 
the claims file.  Here, the Board attaches greater probative 
weight to the clinical findings than to his statements.  See 
Cartright, 2 Vet. App. at 25.  

In light of the above discussion, the Board concludes that 
the preponderance of the evidence is against the claim for 
service connection and there is no doubt to be otherwise 
resolved.  As such, the appeal is denied.

VCAA

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  
In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

With respect to the claim for Peyronie's Disease, that claim 
is being withdrawn and no further discussion is needed under 
the VCAA.

Next, the Veteran's right elbow epicondylitis and prostatitis 
claims arise from his disagreement with the initial 
evaluations following the grant of service connection.  
Courts have held that once service connection is granted the 
claim is substantiated, additional notice is not required and 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under VCAA.

As to VA's duty to assist, the RO associated the Veteran's 
private treatment records, and he was afforded VA 
examinations in May 2006 and August 2008. The Board finds 
that no additional assistance is required to fulfill VA's 
duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001). 

With respect to his service connection claim for bilateral 
shin splints, the VCAA duty to notify was satisfied by way of 
a letter sent to the Veteran in February 2006 that fully 
addressed all notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed him 
of what evidence was required to substantiate the claim and 
of his and VA's respective duties for obtaining evidence.  
Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content.

With respect to the Dingess requirements, in December 2006, 
the RO provided the Veteran with notice of what type of 
information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issue on appeal.  

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of 
the claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009). 

In determining whether a medical examination be provided or 
medical opinion obtained, there are four factors to consider: 
(1) competent evidence of a current disability or persistent 
or recurrent symptoms of a disability; (2) evidence 
establishing an in-service event, injury, or disease, or 
manifestations during the presumptive period; (3) an 
indication that the disability or symptoms may be associated 
with service; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  

With respect to the third factor, the types of evidence that 
"indicate" that a current disorder "may be associated" 
with service include, but are not limited to, medical 
evidence that suggests a nexus but is too equivocal or 
lacking in specificity to support a decision on the merits, 
or credible evidence of continuity of symptomatology such as 
pain or other symptoms capable of lay observation.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
First, there are no VA outpatient treatment records.  The 
Veteran has however, submitted private treatment records. And 
he was provided an opportunity to set forth his contentions 
during the hearing before the undersigned Veterans Law Judge 
in July 2009.  

Although a medical nexus opinion regarding the Veteran's 
complaints of bilateral shin splints was not obtained, given 
the absence of in-service evidence of this disorder, no 
evidence of the disorder for many months after separation, 
and no competent evidence of a nexus between service and this 
particular claim, a remand for a VA examination would unduly 
delay resolution.  Therefore, the available records and 
medical evidence have been obtained in order to make an 
adequate determination as to this claim.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance is required to fulfill VA's 
duty to assist in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).




ORDER

A compensable rating for right elbow epicondylitis, prior to 
October 31, 2006, is denied.

A rating in excess of 10 percent for right elbow 
epicondylitis, since October 31, 2006, is denied.

A compensable rating for prostatitis is denied.

The claim for entitlement to a rating in excess of 20 percent 
for Peyronie's disease is dismissed without prejudice.

Service connection for bilateral shin splints is denied.


REMAND

In the present case, the Board finds that additional 
development is required to satisfy VA's obligations under the 
VCAA.   

With respect to his back claim, the Veteran testified at his 
July 2009 BVA hearing that he had received treatment for his 
back from Dr. Smith.  It appears from the record that an 
attempt to obtain these records has not yet been made by the 
VA and should be undertaken. 

Further, the Veteran last underwent a spine examination in 
August 2008.  At the July 2009 BVA hearing, he indicated that 
his disability continued to deteriorate. The Board construes 
this statement as an assertion that his low back disability 
had increased in severity since his last VA examination. 

VA's General Counsel has indicated that, when a claimant 
asserts that the severity of a disability has increased since 
the most recent rating examination, an additional examination 
is appropriate.  VAOPGCPREC 11-95 (April 7, 1995) (while the 
Board is not required to direct a new examination simply 
because of the passage of time, VA's General Counsel has 
indicated that a new examination is appropriate when the 
claimant asserts that the disability in question has 
undergone an increase in severity since the time of the last 
examination).  

Under these circumstances, the Veteran should be afforded a 
VA examination for the purpose of determining the current 
severity of his low back disability.  Caffrey v. Brown, 6 
Vet. App. 377 (1994).    

With respect to the skin disability, the Board notes that the 
Veteran underwent VA examinations in May 2006 and August 
2008.  While the May 2006 VA examiner noted that the Veteran 
had a scar on his right hand, he focused his physical 
examination findings on facial skin-related issues.  No 
diagnosis was made with respect to residuals of his right 
hand laceration.  Another VA examination was undertaken in 
August 2008; however, findings with respect to its size, 
depth, and stability of the residual scarring were not 
indicated. 

The Board emphasizes that disability ratings for skin 
disorders are, at least partially, dependent on the 
percentage of coverage to either the entire body or to the 
exposed area of the body.  As neither examination address 
this issue, the Board finds that the current VA examinations 
are inadequate for rating purposes and another VA examination 
is necessary.

With respect to the claim for a left knee disorder, the 
Veteran testified at his July 2009 BVA hearing that he had 
received treatment for his left knee from Dr. McCullif 
located in either Biloxi or Gulfport.  It appears from the 
record that an attempt to obtain these records has not yet 
been made by the VA and should be undertaken.

With respect to the claim for hemorrhoids, the Board notes 
that a February 1985 medical examination, completed during 
the Veteran's first period of service, contained a diagnosis 
of a small thrombosed hemorrhoid. Further complaints were not 
raised until a March 2001 medical examination. At that time, 
the anus and rectum examination was normal. 

The Veteran testified at his July 2009 BVA hearing that since 
service he had been self-medicating his hemorrhoids with 
suppositories and ointments. Additionally, a May 2006 VA 
examiner diagnosed the Veteran with "small skin tags, 
probably from thrombosed hemorrhoids in the past."  However, 
this opinion is not sufficient to grant service connection.  
The Board finds that a VA examination is required under 
McLendon v. Nicholson, 20 Vet. App. 79 (2006) to determine 
whether hemorrhoids are causally related to active service.  

Accordingly, the case is REMANDED for the following actions:

1.  After obtaining the appropriate 
release, obtain medical records from Dr. 
Smith from whom the Veteran has sought 
treatment for his low back. Any negative 
search result should be noted in the 
record.  

2. The Veteran should be afforded an 
examination to determine the current 
severity of DDD of the lumbar spine, L4-5 
and L5-S1. The claims folder, including 
any additional private treatment records 
received, must be made available to the 
examiner in conjunction with the 
examination.  Any testing deemed 
necessary should be performed. 

The examiner should obtain a detailed 
clinical history from the Veteran.  All 
pertinent pathology found on the 
examination should be noted in the report 
of the evaluation.  

Also, the examiner should state whether 
the Veteran has any neurological 
disabilities associated with the service-
connected DDD of his lumbar spine.  All 
symptoms and limitations caused by any 
such related neurological impairment 
should be discussed.  

For any such neurological impairment 
found to be associated with the 
service-connected lumbar spine 
disability, the examiner is asked to:

(a) identify the specific nerve(s) so 
affected, and 

(b) indicate the degree of paralysis 
(i.e. complete paralysis or mild, 
moderate, or severe incomplete paralysis) 
in the affected nerves.  

3.  The Veteran should be afforded an 
examination to assess his right hand 
laceration. The claims folder must be 
made available to the examiner in 
conjunction with the examination.  Any 
testing deemed necessary should be 
performed. 

The examiner should obtain a detailed 
clinical history from the Veteran.  All 
pertinent pathology found on the 
examination should be noted in the report 
of the evaluation.  

Also, the examiner should discuss the 
size of the Veteran's right hand scar, 
its depth (superficial vs. deep), and its 
stability. The rating criteria specifies 
that a deep scar is one associated with 
underlying soft tissue damage, while a 
superficial scar is one not associated 
with underlying soft tissue damage. All 
symptoms and limitations caused by his 
right hand scar should be discussed.  

4.  After obtaining the appropriate 
release, obtain medical records from Dr. 
McCullif in Biloxi or Gulfport from whom 
the Veteran has sought treatment for his 
left knee. Any negative search result 
should be noted in the record.  

5.  Schedule the Veteran for an 
examination to evaluate the relationship 
between his current hemorrhoids and 
active duty service.  The examiner is 
asked to provide an opinion as to whether 
it is at least as likely than not (i.e., 
probability of 50 percent) that the 
Veteran's hemorrhoids, are causally 
related to service.  Any opinion offered 
should be accompanied by a clear 
rationale consistent with the evidence of 
record.

The claims file must be reviewed in 
conjunction with such the examination, 
and the examiner must indicate that such 
review occurred.  

6.  Upon completion of the above, 
readjudicate the issues on appeal.  If 
any benefit sought on appeal remains 
denied, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


